UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4394



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAUL EDWARD NOBLES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00244-JAB)


Submitted:   November 30, 2007         Decided:     December 13, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Frank
Joseph Chut, Jr., Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul Edward Nobles appeals from his conviction by a jury

of bank robbery, 18 U.S.C. §§ 2, 2113(a) (2000), bank robbery with

a dangerous weapon, 18 U.S.C. §§ 2, 2113(d) (2000), using and

carrying a firearm during a crime of violence, 18 U.S.C. § 924(c)

(2000); and possession of an unregistered firearm, 26 U.S.C.

§§ 5861(d), 5871 (2000).

          The evidence presented at Nobles’ trial, viewed in the

light most favorable to the Government, see United States v.

Burgos, 94 F.3d 849, 854 (4th Cir. 1996) (en banc), was as follows.

On June 13, 2006, Nobles and Steven Lamonds entered the Lexington

State Bank in Davidson County, North Carolina, wearing t-shirts

over their heads.   Lamonds was holding a sawed-off shotgun; Nobles

carried a blue bag.    While Lamonds held the gun aimed at them, two

of the tellers entered the vault, one carrying the blue bag handed

to her by Nobles.   The teller managed to include a dye pack in with

the money she placed in the blue bag.   Lamonds and Nobles left the

bank with $190,940 in the blue bag and escaped in a pickup truck.

The men were apprehended a short time later.

           The jury found Nobles guilty of all four counts of the

indictment and the district court sentenced him to a total of 177

months imprisonment.    Nobles’ sole argument on appeal is that the

evidence was insufficient to prove that he “wilfully” participated




                                - 2 -
in the robbery or firearms offenses because, as he testified at

trial, he was acting under duress.

             A defendant challenging the sufficiency of the evidence

faces a heavy burden.         United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).          “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be confined

to   cases   where   the    prosecution’s   failure    is   clear.”     United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).                   A jury’s

verdict must be upheld on appeal if there is substantial evidence

in the record to support it.        Glasser v. United States, 315 U.S.
60, 80 (1942).       In determining whether the evidence in the record

is substantial, this court views the evidence in the light most

favorable to the government, and inquires whether there is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to establish a defendant’s guilt beyond a reasonable

doubt.   United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc).     In evaluating the sufficiency of the evidence, this

court does not review the credibility of the witnesses and assumes

that the jury resolved all contradictions in the testimony in favor

of the government.      United States v. Wilson, 118 F.3d 228, 234 (4th

Cir. 1997); United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989).       Where    the    evidence   supports      differing   reasonable

interpretations, the jury decides which interpretation to credit.

Wilson, 118 F.3d at 234.


                                    - 3 -
           Nobles’ challenge to the sufficiency of the evidence is

predicated entirely on his contention that the jury should have

credited his testimony that he acted under duress.              However,

whether to credit Nobles’ version of events was entirely within the

jury’s province, and such credibility determinations will not be

reviewed on appeal.

           We therefore affirm Nobles’ conviction. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately addressed in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 4 -